     Case 3:18-cv-02458-BEN-BLM Document 87 Filed 01/15/20 PageID.1510 Page 1 of 1



 1
                                                                         FILE.D
 2                                                                    r-;:;-:~ ----]
                                                                       c2020
 3
                                                                      CLERK us DISTRio"coufn
 4                                                                SOUTHERN r)1STRICT O<' GAUFORNIA
                                                                  BY            ·---·-~)EPUTY
 5
 6                           UNITED STATES DISTRICT COURT
 7                          SOUTHERN DISTRICT OF CALIFORNIA
 8
 9    CALIFORNIA TRUCKING                                  Case No.: 3:18-cv-02458-BEN-BLM
      ASSOCIATION, et al.,
10
                                       Plaintiffs,         ORDER GRANTING
11                                                         JOINT MOTION
      V.                                                   [Doc. 86]
12
      ATTORNEY GENERAL XAVIER
13
      BECERRA, et al.,
14                                   Defendants,
15
      INTERNATIONAL BROTHERHOOD
16    OF TEAMSTERS,
17                         Intervenor-Defendant.
18
19         The parties filed a joint stipulation, requesting that this Court amend the briefing
20   schedule and permit Plaintiffs to file a single 35-page opposition to Defendants' and
21   Intervenor-Defendant's two Motions to Dismiss. Specifically, Plaintiffs request one
22   additional day to file the Opposition. For good cause shown, the joint stipulation is
23   GRANTED. Plaintiffs shall file a single Opposition brief ofno more than 35 pages to
24   both Motions to Dismiss on or before January 16,           20.
25         IT IS SO ORDERED.                               //
                                                       /
                                                   /

26                  rv/4
27   Date: Janua// 2020
                                                                                      z
28              /                       I


                                                                                    3: l 8-cv-02458-BEN-BLM
